United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q QUARTERLY REPORTPURSUANT TO SECTION 13 OR 15(d) OF THESECURITIESEXCHANGE ACT OF 1934 For the quarter ended: March 31, Commission file no.: 000-30807 JACKRAY CORPORATION (Name of Small Business Issuer in its Charter) Colorado 68-0517011 (State or other jurisdiction of (I.R.S.Employer incorporation or organization) Identification No.) 3011 Yamato Rd, A-17 Boca Raton, FL 33434 (Address of principal executive offices) (Zip Code) Issuer’s telephone number:(561) 988 - 9662 Securitiesregistered under Section 12(b) of the Act: Name of each exchange Title of each class on which registered None None Securities registered under Section 12(g) of the Act: Common Stock, no par value per share (Title of class) Indicate by Checkwhetherthe issuer (1) filed allreportsrequiredto be filed by Section 13 or 15(d) of theExchangeAct during the past 12 months (or for such shorter period that theregistrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X] No[_] Indicate by check mark whether the registrant is an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [_] Accelerated filer [_] Non-accelerated filer[_] Smaller reporting company|X| Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[X]No[_] APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of
